Pkk Curiam,
In Jenkintown National Bank’s Appeal, 124 Pa. 345, it was said by this court: “ It is difficult to lay down the precise measure of proof which should move a chancellor to open a judgment. That he may not act unless there is more than oath against oath is a familiar rule in chancery practice. When there is more than this, and it comes to the question of the weight of the evidence, it is for him to decide to which side the *43scales incline. If lie is in doubt upon this question, or as to the credibility of the witnesses, a prudent course would suggest the aid of a jury. This rule provides a reasonable margin for the exercise of the discretion of the court below, which this court will hesitate to interfere with.”
This rule was adopted after a careful consideration as a guide to the common pleas judges in applications of this kind. We think the action of the learned judge below comes within the reasonable margin there referred to. His order opening the judgment is
Affirmed.